Citation Nr: 0429465	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  96-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for Post-
Traumatic Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in July 
2000 at which time the appeal was denied.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In a 
March 2001 Order, the Court vacated the Board's July 2000 
decision and remanded the matter to the Board for further 
action in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107(West 2002).

The issue was again before the Board in January 2002 at which 
time it was remanded for procedural reasons and additional 
evidentiary development.  In July 2003, the Board was 
required to remand the issue on appeal for a second time to 
cure a procedural defect.  


FINDING OF FACT

The veteran's service-connected PTSD is not productive of 
more than mild social and industrial impairment, nor is the 
PTSD productive of more than occupational and social 
impairment due to mild or transient symptoms.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating.  The discussions in 
the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, a letter dated in January 2002 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  When read together, the 
statement of the case, supplemental statements of the case 
and the January 2002 letter informed the veteran of the 
evidence necessary to substantiate his claim.  The provisions 
of VCAA have been substantially complied with and no useful 
purpose would be served by delaying appellate review for 
further notice of VCAA.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
and private medical records and VA examination reports.  The 
Board has directed the RO on prior occasions to afford the 
veteran a current VA examination.  This examination was not 
conducted, however, as the veteran is currently incarcerated 
for an extended period of time.  Included in the claims file 
is a handwritten notation to the effect that the prison will 
not bring the veteran to the VA medical facility for 
examination and that the VA medical center has no examiners 
willing to go to the prison.  In an August 2004 Memorandum, 
the RO also documented efforts to have a fee basis 
examination.  The Memorandum is to the effect that fee basis 
doctors, the RO's educational affiliate, the psychiatrist at 
the facility were the veteran is detained and numerous 
private health care professionals were contacted and all 
either could not or would not conduct the examination.  The 
Board finds the RO has made every reasonable effort to have 
the veteran examined in conjunction with his claim.  
Unfortunately, the efforts were unsuccessful.  In 2002, the 
RO also attempted to obtain additional evidence in support of 
the veteran's claim.  While some treatment records from the 
veteran's incarceration were obtained, other written requests 
for records were returned as undeliverable by the United 
States Post Office.  No additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claim. 



Criteria

This is an appeal from an initial grant of service connection 
for PTSD and the disability evaluation assigned at that 
time.,  As such, separate evaluations may be assigned for 
separate time periods that are under evaluation.  That is, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period in 
question.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
the Board must look to whether a rating in excess of 10 
percent for PTSD is warranted at any time from the effective 
date of the allowance which is July 2, 1985.

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  With regard to mental 
disorders in particular, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (a), (b).

The veteran was granted service connection for PTSD effective 
July 2, 1985 (the date of receipt of his original claim).  He 
was assigned a 10 percent rating effective from that date.  
He asserts that he is entitled to a 100 percent rating due to 
the symptoms he has suffered since separation from service.

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 38 
C.F.R. §§ 4.125-4.130. See 61 Fed. Reg. 52695-52702 (1996).  
The RO has reviewed the claim under both the old and new 
criteria, and the Board will proceed to do the same, in 
keeping with the United States Court of Appeals for Veterans 
Claims (Court) mandate to have the most favorable version of 
the regulations apply to a veteran's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  See also Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (effective date rule 
prevents the application of a later, liberalizing law to a 
veteran's claim prior to the effective date of the 
liberalizing law).

The veteran's 10 percent disability rating pursuant to the 
regulations in effect in 1985 was indicative of mild social 
and industrial impairment characterized by emotional tension 
or other evidence of anxiety.  A 30 percent rating under 
these criteria was indicative of definite industrial 
impairment as characterized by definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  With regard to the criteria for such a 
rating, it should be noted that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOPGCPREC 
9-93 (Nov. 9, 1993).

According to the schedular criteria currently in effect, a 10 
percent rating is indicative of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
indicative of PTSD symptomatology that is manifested by 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

With regard to the old and the new rating criteria for PTSD, 
a comparison of the listed criteria leads the Board to 
conclude that the old criteria can be viewed as more 
favorable.  The new criteria lists specific symptoms whereas 
the old criteria would appear to allow for somewhat more 
expansive interpretations of mild and definite impairment.  
At any rate, the Board's discussion will also address the new 
criteria as well as the old.

Factual Background

The service medical records were silent as to complaints of, 
diagnosis of or treatment for PTSD.  The veteran was 
diagnosed with sexual deviation, female pedophilia, mentally 
disorder sex offender, in March 1975.  

The first evidence of PTSD was in 1985.  Psychiatric 
evaluations were conducted at that time in preparation for an 
upcoming criminal trial.  PTSD was being used as a defense.  

In April 1985, a private psychiatrist opined that the 
veteran's molestation of children was due to PTSD he incurred 
as a result of his Viet Nam war experiences.  

At the time of a private psychiatric examination which was 
conducted in July 1985, the veteran reported that he felt 
depressed.  He indicated he had nightmares and problems 
controlling his anger.  He also reported recurrent, intrusive 
recollections of events in the war zone.  He indicated that 
he had problems with his sleep, memory and concentration.  He 
was employed up until his incarceration.  He had been married 
for seven years.  Mental status evaluation revealed a 
somewhat constricted affect.  There was no evidence of a 
formal thought disorder.  It was noted that the veteran 
exhibited depression but this was less than was expected 
given his difficulties legally and with work.  His insight 
was good and judgment was intact.  Abstractive ability was 
very good and speech and motor functions were within normal 
limits.  The diagnosis was chronic PTSD that was serious in 
degree.

On VA examination in February 1989, the veteran reported that 
he had been in jail since 1985.  He reported that he was one 
of the head clerks in the storeroom and enjoyed working there 
by himself.  He reported difficulty sleeping sometimes with 
occasional dreams about Vietnam and friends that he had 
killed.  He stated that he slept about 5 hours a night and 
that had been his pattern for 20 years.  He reported that he 
woke up about twice a week with dreams and his heart beating 
so fast that it frightened him.  However, he was unable to 
specifically describe the dreams.  The psychiatrist found 
that the occasional dreams of Vietnam were the only symptoms 
of PTSD.  She noted that while the veteran did get annoyed 
when non-service people talked about Vietnam, such behavior 
was not unusual for Vietnam veterans and "certainly" was not 
a symptom of PTSD.

Mental status evaluation revealed normal speech and 
psychomotor behavior.  Mood was described as okay when the 
veteran stayed busy and occupied.  Thought processes were 
logical, sequential and relevant.  He denied suicidal 
ideation, homicidal ideation or psychotic symptoms.  
Throughout the interview, the veteran appeared somewhat 
anxious and dysphoric, which was appropriate for someone 
facing 50 years in prison.  He was alert and fully oriented 
with an intact memory and normal attention span.  Insight was 
somewhat limited.  Judgment was grossly impaired with regard 
to pedophilia.  The examiner opined that the veteran had 
functioned as an antisocial personality throughout much of 
his life.  The Axis I diagnosis was Pedophilia.  An Axis II 
diagnosis of antisocial and narcissistic personality disorder 
was also made.  The degree of impairment was opined to be 
mild as the veteran did not appear to be suffering from any 
major psychiatric diagnosis such as depression, mania, 
psychotic disorders, anxiety disorders, or PTSD.  The 
examiner found that the veteran did not meet the criteria for 
PTSD although he had occasional dreams of Vietnam.  Moreover, 
the examiner noted that it was unclear how much the veteran 
was displacing anxiety about spending his life in prison onto 
his military service or whether he was seeking secondary 
gain.  The veteran admitted himself, that he did not believe 
there was a connection between his pedophilia and his 
military service, including his experience in Vietnam.  The 
VA examiner found that the veteran appeared to be functioning 
very well at his duties while a prisoner and opined that if 
he was released from prison, he would be able to work.

On VA examination in December 1990, the veteran complained of 
long standing difficulties getting along with people and 
problems with insomnia and hyperinsomnia.  He reported 
suicide attempts in 1967 and 1972.  He described depressive 
symptoms including crying, insomnia and hypersomnia, poor 
concentration and energy.  Mental status evaluation revealed 
depressive symptoms but no current suicidal ideations.  The 
Axis I diagnosis was moderate depression.  The examiner found 
that a number of issues underlying the depression had to do 
with his Vietnam experiences.  The examiner opined that the 
veteran had traits of PTSD but did not fully meet the 
criteria.  Axis II diagnoses were mixed features of 
narcisstic and antisocial personality.   

Accompanying the claims file, are October 1991 Answers to 
Interrogatories in a second criminal case involving the 
veteran.  The Answers include reference to June and July 1991 
treatment notes of a psychologist who was consulting with the 
veteran. The psychologist noted in the June sessions that the 
veteran had reported continuing, recurrent flashbacks with 
minimal sleep.  He also reported blackouts and difficulty 
expressing feelings.  His symptoms were noted to fit PTSD.  
In July 1991, the veteran reported concern regarding his 
disability claim, and also reported that he was President of 
the Vietnam Veterans of America chapter that was housed in 
the prison.  Another July 1991 session noted that the veteran 
was tense and mildly agitated because he had not slept for 
the past 3 nights due to excessive heat, pacing, and 
remembering Vietnam.  He was also noted to be apprehensive 
about his upcoming court date.  The last excerpt was dated in 
July 1991.

The report of a private psychological examination conducted 
in March 1992, is of record.  The veteran was found to be 
correctly oriented as to time, place and person.  There was 
no indications of a thought disorder, delusions or 
hallucinations.  The examiner opined that the veteran met the 
criteria for one experiencing both PTSD and pedophilia.  It 
was noted that the veteran experienced feelings of detachment 
from others, a restricted range of affect in that he was 
unable to have loving feelings and recurrent distressing 
recollections of past events due to PTSD.  

A psychiatric examination was conducted in April 1992.  
Mental status evaluation revealed normal speech rate and 
quality.  Thought processes were generally logical and clear.  
The veteran was oriented to time, place and person.  His 
facial affect was mildly blunted but mobile and appropriate 
to thought content.  Remote and recent memory were intact.  
He had at least an average ability to concentrate.  There was 
no evidence of psychosis.  The diagnosis was mixed 
personality disorder with paranoid and antisocial traits, 
pedophilia and PTSD.  

In a November 1992 statement, the veteran reported that he 
experienced flashbacks and nightmares of Viet Nam.  He had 
problems sleeping without medication.  He lost his compassion 
for people and did not like to be in crowds.  He cried 
easily.  He alleged that the flashbacks could last up to two 
days.  

A VA PTSD examination was conducted in October 1992.  The 
veteran was incarcerated in solitary isolation and could not 
do much but read.  He reported that he had two fights and one 
argument in eight years.  He reported that he socialized with 
two inmates and a few officers.  The corrections officer with 
the veteran reported that the veteran did not cause any 
problems and was well behaved.  The veteran complained of 
almost nightly nightmares of his Viet Nam experiences.  He 
also reported flashbacks of Viet Nam.  He had problems 
falling asleep occasionally.  Mental status evaluation 
revealed that the veteran had a euthymic mood but became 
tearful when describing his Viet Nam experiences.  Affect was 
appropriate to thought content.  Speech was spontaneous, 
relevant and goal directed.  There was no evidence of overt 
hallucinations or delusions but there was some questionable 
paranoid thinking.  He was oriented to place and person but 
missed the date by two days.  The examiner opined that it was 
unlikely that the veteran had PTSD.  He also noted that the 
veteran's self-reported symptoms were inconsistent with the 
written record.  The examiner found the veteran had some 
depressive symptomalogy which could be either adjustment 
disorder with mixed emotional features or with depressive 
features.  The examiner opined that it was unlikely that the 
veteran had major depression as he was functioning fairly 
well in the prison without treatment for depression.  

On VA examination in October 1994, it was noted that the 
examiner did not examine the veteran.  He did review the 
claims files and determined that the veteran had no evidence 
of psychosis.  There did not appear to be any cognitive 
distortions or difficulties.  The examiner noted that the 
veteran's stories about his symptomalogy seemed to have 
varied significantly.  The examiner opined that, based on a 
review of the claims files, it appeared that the veteran 
endorsed various symptoms of PTSD but these appeared to be 
somewhat vague and the veteran's stories appeared to have 
changed over time.  The examiner found that PTSD could not be 
diagnosed.  He noted that there were questions regarding the 
veteran's diagnosis as well as the reliability of his 
symptoms.  

A second VA examination was conducted in October 1994 and 
this time the examiner was able to interview the veteran.  
The veteran complained of difficulty falling and staying 
asleep, problems with recurrent nightmares with themes of 
combat and violence, and intrusive daytime thoughts including 
flashbacks.  He reported that he attempted to avoid 
remembering certain events and had an inability to recall 
other aspects of his trauma.  He reported a markedly 
diminished interest in significant activities and feelings of 
detachment from others.  He had a history of irritability and 
outbursts of anger and violence.  He also had difficulty 
concentrating and appeared to been hypervigilant.  Mental 
status evaluation revealed that the veteran reported his mood 
was okay but he was irritated at times.  Affect was euthymic.  
Thought processes were logical and sequential.  Thought 
content was free of any gross symptoms of psychosis.  He 
denied homicidal ideation but gave a history of angry 
outbursts where he was afraid he might hurt someone.  He had 
two suicide attempts in the distant past.  He was oriented in 
all three spheres.  There were no gross deficits in cognitive 
abilities.  Judgment was somewhat impaired.  The Axis I 
diagnosis was PTSD and a GAF of 70 was assigned.  

Based on conflicting evidence, the RO had a psychiatrist 
examined the record in order to determine the veteran's 
correct diagnosis in December 1994.  The VA psychiatrist 
reviewed the veteran's file in detail and found that the 
veteran clearly met the criteria for pedophilia and seemed to 
be using a PTSD diagnosis to excuse his child molestation.  
The examiner noted that there was no logical progression from 
PTSD to child molesting.  She further noted that the 
veteran's history lacked the recurrent fights that were 
usually endorsed by PTSD veterans.  Moreover, while the 
veteran had multiple marriages, they all ended because of his 
pedophilia.  She further noted that a review of the records 
from Patton State Hospital indicated that the veteran 
endorsed PTSD symptoms at that time.  The VA psychiatrist 
found that the veteran had Axis I diagnoses of pedophilia and 
PTSD.  She also stated that if further clarification were 
required, the veteran should have psychological testing 
emphasizing his sexual preference, his pedophilia and 
antisocial traits, his ability to lie, and also more 
extensive review of the records from Patton State Hospital.

Service connection for PTSD was granted in August 1995, with 
an effective date assigned of July 2, 1985.  

At a March 1998 RO hearing, the veteran's representative 
submitted a statement by the veteran pertaining to the 
symptomalogy he was attributing to his PTSD.  He reported 
that he had trouble sleeping, problems with sudden noises, 
problems with concentration, nightmares, flashbacks, 
intrusive memories of Vietnam, and fits of rage since 1967.  
He alleged he was fired from a job as a grave digger due to 
fighting.  He alleged that he never had a full time job since 
he left active duty.  He reported he did not have any 
friends.  

A VA psychiatric examination was conducted in January 1998.  
At that time, the veteran complained of nightmares which were 
occasionally severe, an inability to concentrate, trouble 
sleeping, impulse control problems and crying.  Affect was 
not undue for anxiety or depression.  He was oriented to 
person, place and time.  His memory functions were 
satisfactory but with several large gaps in past history such 
as an inability to remember a three year hospitalization in 
California.  Thinking was well organized with no evidence of 
hallucinations, delusions, or other major cognitive 
psychopathology.  The content of thought and mood were 
congruent.  Insight and judgment were intact.  The diagnosis 
was PTSD and probable pedophilia by history.    

Treatment records from 2001-2002 indicated the veteran 
complained of flashbacks and nightmares of his Viet Nam 
experiences.  There was one notation where the veteran 
subsequently added that he also had rage feelings and acted 
out aggressively at times.  The veteran was willing to work 
with a veterans group but did not like to be around people.  
The Axis I diagnoses were PTSD and depression.  One of the 
records indicated that the veteran's symptomalogy had 
improved

In a statement dated in February 2002, the veteran reported 
that he had intense anxiety, dreams of battles, depression, 
explosive aggressive behavior and problems with interpersonal 
relationships.  He did not like strangers or crowds. 

In December 2002, a VA physician reviewed the claims files 
but did not examine the veteran.  It was the examiner's 
opinion that the veteran did have PTSD but he was unable to 
pinpoint how much the veteran's symptoms were affecting him 
without personally examining the veteran.  The examiner 
seemed to opine that there was probably a link between the 
veteran's PTSD and his pedophilia.  The Axis I diagnoses were 
PTSD and depression not otherwise specified.  A GAF was not 
assigned as the examiner was unable to examine the veteran.  

In an August 2004 Memorandum, the RO reported that they were 
unable to arrange for an examination of the veteran.  All the 
current fee basis psychiatrists on staff all refused.  The 
correctional facilities psychiatrist refused to conduct the 
examination.  The RO contacted its educational affiliate, 
Indianan University, as well as all clinical cites but 
staffing was short.  The RO also contacted numerous private 
sector psychiatrists who either could not or would not 
conduct the requested examination.  



Analysis 

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's PTSD symptomatology 
warrants more than the currently assigned 10 percent rating 
under either the old or current criteria for evaluation of 
the disability.  

The psychiatric evaluations from 1985 through 1992 indicate 
primarily that the veteran suffers from symptoms of 
depression linked to his circumstances of being incarcerated 
with a sentence of 50 years.  Despite the veteran's reports 
of constant nightmares, flashbacks, "fits of rage," and 
chronic sleep impairment, the majority of the psychological 
and psychiatric evaluations demonstrate that the vast 
majority of psychiatric symptoms are due to psychiatric 
problems other than his PTSD.  In fact, several examinations 
have questioned whether a diagnosis of PTSD is in fact 
warranted at all.  In looking to the medical evidence which 
appears to support the veteran's claim for a higher rating 
due to PTSD, the Board observes that several such reports 
were made by medical personnel apparently retained in 
connection with efforts to defend against criminal charges.  
It would appear that such examination reports were conducted 
in attempts to attribute certain criminal behavior to 
psychiatric problems and thus mitigate certain criminal 
charges.  On the other hand, the medical reports which either 
question a diagnosis of PTSD to begin with or attribute most 
psychiatric symptoms to disorders other than PTSD were 
accomplished for rating purposes, not as part of efforts to 
bolster criminal defense efforts.  The Board therefore 
believes that the examinations conducted for evaluation 
purposes and apart from criminal defense efforts should be 
afforded more weight in determining the true level of 
impairment due to the service-connected PTSD.

The Board also notes here that in October 1994, the veteran's 
GAF score was reported as 70 which is reflective of no more 
than mild symptoms (depressed mood and mild insomnia), but 
generally functioning pretty well with meaningful 
interpersonal relationships.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Washington, DC, 
American Psychiatric Association, 1994 (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  With regard 
to industrial impairment, although the veteran reported that 
he has not held full-time employment since his separation 
from service, the evidence of record shows that after the 
veteran was released from Patton State Hospital in 1977 he 
was employed in construction, owned a motorcycle shop for 1 
year, and was a mechanic for four years up until his 
incarceration in 1985.  He has remained incarcerated since 
that time and was apparently employed as the head clerk in 
prison.  Socially, it is noted that the veteran was the 
President of the Vietnam Veterans of America chapter that was 
housed in the prison.  This would weigh against a finding 
that the veteran did not like to socialize.  The veteran has 
also alleged that he had trouble with being in crowds and 
also with strangers.  The veteran has also reported, however, 
that at least during some of the time during the pendency of 
this appeal, he was in solitary confinement being unable to 
leave his cell for more than one hour per day.  Presumably 
during this time the veteran was not subjected to crowds or 
strangers.  The Board further notes that VA health care 
professionals who have reviewed the claims have observed that 
the veteran's self-reported symptomatology was not consistent 
with the written record.  For example, the veteran has 
reported that he had problems with anger control.  However, 
there is no objective evidence of this.  At the time of the 
October 1992 VA examination, the corrections officer who 
accompanied the veteran reported that the veteran did not 
cause any problems and was well behaved.  As a result the 
inconsistencies, the Board has placed reduced probative value 
on the veteran's self-reported symptomatology.  The Board 
finds that no more than mild social and industrial impairment 
due to PTSD has been demonstrated, nor is there evidence of 
more than occupational and social impairment due to mild or 
transient symptoms attributable to his PTSD.  There is also 
no persuasive evidence of record to justify assignment of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In reaching this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but the negative 
evidence is not in a state of equipoise with the positive 
evidence to otherwise permit a favorable determination.

The Board notes that in a July 1996 statement, the veteran's 
representative has requested that an opinion be obtained from 
an independent medical expert (IME) in connection with the 
instant claim.  The Board may obtain an advisory medical 
opinion from an IME when, in its opinion, a medical opinion 
is warranted by the medical complexity or controversy 
involved in the appeal.  38 U.S.C.A. § 7109; 38 C.F.R. § 
20.901(d).  The necessity of obtaining such an opinion is 
left to the discretion of the Board.  See Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).

In this case, the Board believes that there is no complex or 
controversial medical question warranting an IME opinion.  
Neither the veteran nor his representative has presented any 
specific argument which would lead the Board to believe that 
an IME opinion would add anything to the record as it is 
presently constituted.  Thus, the Board finds that the 
medical evidence in this case does not present a complex 
medical question or controversy.  Hence, good cause not being 
shown, an advisory opinion from an independent medical expert 
is not required under 38 C.F.R. § 20.902.  See also 38 C.F.R. 
§ 20.901(d).


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



